Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  158932                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158932
                                                                    COA: 334952
                                                                    Wayne CC: 16-003290-FC
  RADU VASILE MUNTEAN,
           Defendant-Appellant.

  _________________________________________/

         By order of December 30, 2019, the prosecuting attorney was directed to answer
  the application for leave to appeal the October 30, 2018 judgment of the Court of
  Appeals. On order of the Court, the response having been received, the application for
  leave to appeal is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Wayne Circuit Court. The defendant’s
  sentences for torture, unlawful imprisonment, and aggravated domestic violence should
  not have been made consecutive to the felony-firearm sentence because none of those
  offenses was a predicate felony for the charged felony-firearm offense. People v Clark,
  463 Mich. 459 (2000). On remand, the trial court shall either amend the judgment of
  sentence to make those sentences concurrent, or resentence the defendant. We further
  ORDER the trial court to ensure that the amended judgment of sentence is transmitted to
  the Department of Corrections. In all other respects, leave to appeal is DENIED, because
  we are not persuaded that the remaining questions presented should be reviewed by this
  Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2020
           t0331
                                                                               Clerk